       Case 4:20-cv-00751-JM-PSH Document 32 Filed 03/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ALVIN BIGGS                                                                         PLAINTIFF
ADC #121870
v.                              No: 4:20-cv-00751 JM-PSH

DEXTER PAYNE, et al.                                                    DEFENDANTS

                                              ORDER

       The Court has reviewed the Proposed Findings and Partial Recommendation submitted by

United States Magistrate Judge Patricia S. Harris, and the objections filed by Defendants. After

carefully considering the objections and making a de novo review of the record in this case, the

Court concludes that the Proposed Findings and Partial Recommendation should be, and hereby

are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that Defendants’ motion for summary judgment (Doc.

No. 24) is DENIED.

       DATED this 25th day of March, 2021.




                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
